DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed October 27, 2022 have been considered. The drawing objections made in the previous office action have been withdrawn. The claim amendments introduce limitations not previously considered. Therefore the arguments regarding the claim rejections under 35 USC 102 and 103 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “guide” which should read “guide member” to maintain consistent terminology. The claim recites “rotating member” which is understood to intend to refer to the “rotatable member” previously recited and rotating member should read “rotatable member” to maintain consistent terminology in the claims.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin  (US 5,752,558)
Regarding claim 1, Lin discloses a wand for a blind assembly comprising: 
(a) an elongated member (3) (Figs 3 and 4), 
(b) a rotatable member (55) spaced from the blind assembly (Fig 4) and located at or adjacent one end of the elongate member (Figs 2 and 3),
(c) a guide member (6) located at or adjacent another end of the elongate member (Figs 2 and 3); and 
(d) a cord (20) having a loop that passes from a position remote from the rotatable member (55), engages the rotatable member (55), passes about the guide member (6) and returns to the remote position after reengagement of the rotatable member (55),
wherein the loop between the rotatable member (55) and the guide member (6) is disposed within the wand and retained between the rotating member (55) and the guide member (6) to restrict movement of the loop perpendicularly of the elongated member (3), and
wherein the loop remote from the rotating member (55) is adapted to engage and rotate a drive member of a blind assembly (Fig 4; 20 controls a conventional blind assembly which has a drive member for driving the blind assembly).
Regarding claim 2, Lin discloses the rotatable member (55) is a wheel, mounted for rotation in or on the elongated member (Figs 2 and 3).
Regarding claim 3, Lin disclose the wheel (55) has a plurality of positions (defined by 57 and 58) to selectively retain the cord (20) (Fig 2).
Regarding claims 4 and 7, Lin discloses the cord (20) is beaded (200) and at least one of the beads is located at on of the positions which position comprises a depression (57).
Regarding claims 5 and 8-10, Lin discloses wherein the elongated member (3) is substantially tubular (3 is understood to be substantially tubular as it is shaped as a hollow element and “substantially” is a relative term) and the cord (20) is at least partially located within the elongated member (Fig 3).
Regarding claims 6 and 11-14, Lin discloses the guide member (6) includes a guide pathway (61) to receive at least part of the cord (20) (Figs 2 and 3) and a biasing member (7) to bias the guide pathway in a direction away from the rotatable member (55) (Fig 3) to cause the cord passing therebetween to be under tension (the biasing member 7 applies a force between 6 and 50 which houses 55 so that the cord is tensed; col 4, lines 61-65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634